DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 10, 11, 14, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 15  of U.S. Patent No. US 10,203, 754. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding Claim 1, claim 1 of US 10,203,754 shows the limitations of claim 1 of he current application except for the limitation of the display being an HMD device. However, Perez et al (Publication number: US 2013/0050432) shows the limitation of the display being an HMD device(see paragraphs 63 and 64); (A display optical system 14 has an optical axis which is generally in the center of the see-through lens 118, 116 in which light is generally collimated to provide a distortionless view. A goal is that the glasses sit on the user's nose at a position where each pupil is aligned with the center or optical axis of the respective lens resulting in generally collimated light reaching the user's eye for a clear or distortionless view).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Perez et al into the teaching of Neven and Nister in order to enhance the user experience of a user wearing the display device (see Perez et al; paragraphs 1 and 2).
Claims 10 and 19 of the current application are similarly anticipated by claims 9 and 15 of U.S. Patent No. US 10,203, 754.
Claims 2, and 4 are anticipated by claim 1 of U.S. Patent No. US 10,203, 754 as underlined in the table below.
Claims 11 and 14 are equivalent to claims 2 and 4 of the current application and therefore anticipated by U.S. Patent No. US 10,203, 754.

17/478,529 (Current Application)
US 10,203,754
1. A head mounted device (HMD) comprising: a display; at least one first camera provided on an inner surface of the HMD to face an eye of a user when the HMD is worn on the user; at least one memory storing instructions; and at least one processor configured to execute the instructions to: obtain gaze information of the user of the HMD device, based on the gaze information, select a first object, obtain first information for identifying the first object, obtain second information related to a pose related to the HMD device, transmit the first information and the second information to an external electronic device, receive, from the external electronic device, a second object that corresponds to the first object and is stored in the external electronic device, wherein the second object has a visibility set by the external electronic device, and control the display to display the second object.  

2. The HMD of claim 1, wherein each of a visibility of the first object and the visibility of the second object includes at least one of a resolution, a definition, or a brightness.  

4. The HMD of claim 1, wherein the at least one processor is further configured to execute the instructions to: control the display to display a plurality of objects including the first object, identify the first object at which the user of the HMD device gazes among the plurality of objects, receive, from the external electronic device, the second object having a higher visibility than the first object, control the plurality of objects to disappear from the display, and control the display to display the second object while the plurality of objects is not displayed on the display of the HMD.  
1. A method of improving visibility using gaze tracking, comprising: displaying a first image on a display of an electronic device; while the first image is displayed on the display of the electronic device, obtaining a gaze of a user by using a camera device coupled to the electronic device; determining a first portion of the first image, based on the gaze of the user obtained by the camera device; obtaining, from a server, a second image having a second portion with higher visibility than visibility of the first portion of the first image based on the determined first portion; displaying, on the display of the electronic device, the second image having the second portion with higher visibility obtained from the server, wherein the second image having the second portion with higher visibility than the visibility of the first portion of the first image has at least one of higher resolution, higher definition, or higher brightness than at least one of a corresponding resolution, definition, or brightness of the first portion of the first image, wherein the method further comprises: while the second image is displayed on the display of the electronic device, determining a movement of a virtual viewpoint of the user based on a gaze of the user, and wherein the second image having the second portion with higher visibility is an actual image acquired from an actual three-dimensional (3D) map obtained by photographing cities or streets.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 10, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Neven (Publication number: US 2012/0290401) in view of Nister et al (Publication number: US 2014/0002341).

Consider Claim 1, Neven shows a device (see figure 3); (read as device 138), comprising:
(a) A display, at least one memory storing instructions; at least one first camera provided on an inner surface of a wearable device to face an eye of a user when the wearable device is worn on the user (see figure 3; paragraphs 28 and 29); (see display system 148 and memory 150).
(b) At least one processor configured to execute the instructions to: obtain gaze information of the user of the device, based on the gaze information, select a first object, obtain first information for identifying the first object (see figure 4; paragraphs 35, 37, and 38); (In a process block 410, gaze tracking camera 121 acquires an eye image of an eye of the user in real-time while the user is perceiving the external scene through lens elements 110 and 112. Gaze tracking camera 121 acquires the eye images contemporaneously with scene camera 120 acquiring the scene images and the two image streams are time keyed or synchronized with each other. In a process block 420, the gazing information extracted from the eye images is used to determine which item (read as first object) within the external scene the user is staring or gazing directly at). 
(c) Obtain second information related to a pose related to the wearable device, transmit the first information and the second information to an external electronic device (see figure 4; paragraph 40); (In a process block 430, device 100 (or device 138) transmits information to server system 160 so that a gazing log 175 can be generated for the particular user. Gazing log 175 can operate as a historical log of what, when, how long, and even how intensely the user looked at various items over the course of a viewing session).
(d) Receive, from the external electronic device, a second object that corresponds to the first object and is stored in the external electronic device, wherein the second object has a visibility set by the external electronic device, and control the display to display the second object (see figures 4; 5A-5D; paragraphs 45 and 46); (Once gazing log 170 begins to be populated with identified items viewed (either directly or peripherally) by the user, server system 160 may provide the user with access to a personal viewing history search feature (process block 525).
However, Neven shows a wearable device but does not specifically show that the wearable device is an HMD device.
In related art, Nister et al shows that the wearable device is an HMD device (see figure 10; paragraphs 61 and 62).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Nister et al into the teaching of Neven in order to incorporate a background scenes into the display (see Nister et al; paragraphs 61 and 62).

Consider Claims 10 and 19, Neven shows a method performed by a wearable device, as well as a server (see figure 4), the method comprising: 
(a) Obtaining gaze information of a user of the wearable device; based on the gaze information, selecting a first object; obtaining first information for identifying the first object (see figure 4; paragraphs 35, 37, and 38); (In a process block 410, gaze tracking camera 121 acquires an eye image of an eye of the user in real-time while the user is perceiving the external scene through lens elements 110 and 112. Gaze tracking camera 121 acquires the eye images contemporaneously with scene camera 120 acquiring the scene images and the two image streams are time keyed or synchronized with each other. In a process block 420, the gazing information extracted from the eye images is used to determine which item (read as first object) within the external scene the user is staring or gazing directly at). 
(b) Obtaining second information related to a pose related to the wearable device; transmitting the first information and the second information to an external electronic device (see figure 4; paragraph 40); (In a process block 430, device 100 (or device 138) transmits information to server system 160 so that a gazing log 175 can be generated for the particular user. Gazing log 175 can operate as a historical log of what, when, how long, and even how intensely the user looked at various items over the course of a viewing session).
(c) Receiving, from the external electronic device, a second object that corresponds to the first object and is stored in the external electronic device, wherein the second object has a visibility set by the external electronic device; and displaying the second object (see figures 4; 5A-5D; paragraphs 45 and 46); (Once gazing log 170 begins to be populated with identified items viewed (either directly or peripherally) by the user, server system 160 may provide the user with access to a personal viewing history search feature (process block 525).
However, Neven shows a wearable device but does not specifically show that the wearable device is an HMD device.
In related art, Nister et al shows that the wearable device is an HMD device (see figure 10; paragraphs 61 and 62).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Nister et al into the teaching of Neven in order to incorporate a background scenes into the display (see Nister et al; paragraphs 61 and 62).

Consider Claims 3 and 12, Neven shows that at least one second camera provided on an outer surface of the HMD, wherein the pose related to the HMD device includes a pose related to the at least one second camera, wherein the pose related to the HMD device includes a pose of at least one second camera provided on an outer surface of the HMD device (see paragraphs 29 and 30); (Camera system 144 may include, for example, a forward facing video camera system (e.g., scene camera) to acquire external scene (real-world) images and a gaze tracking camera system to acquire eye images. The processor 146 may receive data from camera system 144, pre-process the data).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Neven (Publication number: US 2012/0290401) in view of Nister et al (Publication number: US 2014/0002341) in view of Imai et al (Publication number: US 2011/0273369).



Consider Claims 2 and 11, Neven and Nister do not specifically show that each of a visibility of the first object and the visibility of the second object includes at least one of a resolution, a definition, or a brightness.
In related art, Imai et al shows that each of a visibility of the first object and the visibility of the second object includes at least one of a resolution, a definition, or a brightness (see figures 2, 6A and 6B; paragraphs 43 and 44); (The automatic focus adjustment may occur such that when the viewer 106 gazes at an area in the image that includes an object located in the foreground of the image, such as the tree 118, the area of interest 114 is determined to include the tree 118, and the focus of the area of interest 114 is adjusted to bring the tree 118 into focus, while other portions of the image may be allowed to lapse out of focus. On the other hand, if the viewer 106 switches his/her gaze to an object located in the background of the image). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Imai into the teaching of Neven and Nister in order to adjust an image property (see Imai; paragraphs 11 and 12).

Claims 4-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Neven (Publication number: US 2012/0290401) in view of Nister et al (Publication number: US 2014/0002341) in view of Imai et al (Publication number: US 2011/0273369).

Consider Claims 4 and 13, Neven and Nister do not specifically show that at least one processor is further configured to execute the instructions to: control the display to display a plurality of objects including the first object, identify the first object at which the user of the HMD device gazes among the plurality of objects, receive, from the external electronic device, the second object having a higher visibility than the first object, control the plurality of objects to disappear from the display, and control the display to display the second object while the plurality of objects is not displayed on the display of the HMD. 
In related art, Imai et al shows that at least one processor is further configured to execute the instructions to: control the display to display a plurality of objects including the first object, identify the first object at which the user of the HMD device gazes among the plurality of objects, receive, from the external electronic device, the second object having a higher visibility than the first object, control the plurality of objects to disappear from the display, and control the display to display the second object while the plurality of objects is not displayed on the display of the HMD (see figures 2, 6A and 6B; paragraphs 43 and 44); (The automatic focus adjustment may occur such that when the viewer 106 gazes at an area in the image that includes an object located in the foreground of the image, such as the tree 118, the area of interest 114 is determined to include the tree 118, and the focus of the area of interest 114 is adjusted to bring the tree 118 into focus, while other portions of the image may be allowed to lapse out of focus. On the other hand, if the viewer 106 switches his/her gaze to an object located in the background of the image). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Imai into the teaching of Neven and Nister in order to adjust an entire image (see Imai et al; figures 6A and 6B; paragraphs 41 and 42).

Consider Claims 5 and 14, Neven and Nister do not specifically show at least one processor is further configured to execute the instructions to: obtain a user command related to the first object, transmit, to the external electronic device, third information related to the user command together with the first information and the second information, and receive, from the external electronic device, the second object having the higher visibility that is set according to the user command.
In related art, Imai et al shows at least one processor is further configured to execute the instructions to: obtain a user command related to the first object, transmit, to the external electronic device, third information related to the user command together with the first information and the second information, and receive, from the external electronic device, the second object having the higher visibility that is set according to the user command (see figures 2, 6A and 6B; paragraphs 43 and 44); (The automatic focus adjustment may occur such that when the viewer 106 gazes at an area in the image that includes an object located in the foreground of the image, such as the tree 118, the area of interest 114 is determined to include the tree 118, and the focus of the area of interest 114 is adjusted to bring the tree 118 into focus, while other portions of the image may be allowed to lapse out of focus. On the other hand, if the viewer 106 switches his/her gaze to an object located in the background of the image).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Imai into the teaching of Neven and Nister in order to adjust an entire image (see Imai et al; figures 6A and 6B; paragraphs 41 and 42).

Consider Claims 6 and 15, Imai et al shows at least one processor is further configured to execute the instructions to: based on the user command being a command for changing a size of the first object, receive, from the external electronic device, the first object of which the size is changed as the second object (see paragraphs 39 and 40).

Consider Claims 7 and 16, Imai et al shows that the user command includes at least one of a voice command or a gesture command (see paragraphs 50 and 510; (The viewer 106 may select the particular view as displayed on the display screen 101 can include indicating selection via a button, keyboard, mouse, or other peripheral device, touching the display screen 101, speaking a voice command, indicating via a gesture captured by the camera 108).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Neven (Publication number: US 2012/0290401) in view of Nister et al (Publication number: US 2014/0002341) in view of Perez et al (Publication number: US 2013/0050432).

Consider Claims 8 and 17, Neven and Nister do not show  a sensor, wherein the at least one processor is further configured to execute the instructions to: obtain an amount of light surrounding the HMD using the sensor, transmit the amount of the light to the external electronic device, based on the amount of the light being a first amount, receive a third object having a first visibility as the second object, and based on the amount of the light being a second amount, receive a fourth object having a second visibility as the second object.  
In related art, Perez et al shows a sensor, wherein the at least one processor is further configured to execute the instructions to: obtain an amount of light surrounding the HMD using the sensor, transmit the amount of the light to the external electronic device, based on the amount of the light being a first amount, receive a third object having a first visibility as the second object, and based on the amount of the light being a second amount, receive a fourth object having a second visibility as the second object (see paragraphs 63 and 64); (A display optical system 14 has an optical axis which is generally in the center of the see-through lens 118, 116 in which light is generally collimated to provide a distortionless view. A goal is that the glasses sit on the user's nose at a position where each pupil is aligned with the center or optical axis of the respective lens resulting in generally collimated light reaching the user's eye for a clear or distortionless view).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Perez et al into the teaching of Neven and Nister in order to enhance the user experience of a user wearing the display device (see Perez et al; paragraphs 1 and 2).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Neven (Publication number: US 2012/0290401) in view of Nister et al (Publication number: US 2014/0002341) in view of Takemoto et al (Patent number: US 8,472,703).

Consider Claims 9 and 18, Neven and Nister do not specifically show that the first object is a two dimensional (2D) object, and the second object is a three dimensional (3D) object.  
In related art, Takemoto et al shows that the first object is a two dimensional (2D) object, and the second object is a three dimensional (3D) object (see column 16, lines 15-45); (Marker data, pattern images in the markers, and marker positions and orientations after calibration; saved captured images; vertex information of a virtual object (the geometric model of the HMD, a guide CG) to be drawn for the purpose of the position and orientation presentation; the 2D positions of the markers from the captured image).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Takemoto et al into the teaching of Neven and Nister in order to use an image of a marker in a 3D space (see Takemoto et al; column 1, lines 15-30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        12/16/2022